Citation Nr: 1139921	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  10-46 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether any injuries, and the residuals thereof, incurred as a result of a December 1952 gunshot injury, were due to the Veteran's own willful misconduct and therefore not incurred in the line of duty for the purpose of entitlement to VA benefits. 

2.  Entitlement to service connection for residuals of a gunshot wound, pelvis.

3.  Entitlement to service connection for bladder disorder.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1945 to March 1954.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO) and an associated administrative decision issued that same month.  

The administrative decision found that a December 1952 gunshot injury was the result of the Veteran's willful misconduct and therefore not in the line of duty.  Based in part on that finding, the Veteran was denied service connection for a gunshot wound of the pelvis, a bladder disorder, and PTSD.  

In his July 2009 notice of disagreement with the May 2009 rating on appeal, the Veteran disputes the underlying contention that his gunshot injury was the result of willful misconduct.  The Board finds that the underlying issue of misconduct is inherently a component of the instant appeal and has been implicitly considered by the RO.  As such, the issues for consideration have been identified as set forth on the title page.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2011.  A transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for residuals of a gunshot wound, bladder condition and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service department determined that the December 1952 gunshot injury was incurred in the line of duty.

2.  The service department finding that the Veteran's gunshot wound was not the result of misconduct is not patently inconsistent with the facts in this case. 


CONCLUSION OF LAW

The December 2, 1952, incident resulting in a gunshot wound to the Veteran was incurred in the line of duty.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§  3.1(m), (n), 3.301 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board finds that the Veteran's December 1952 gunshot wound injury was incurred in the line of duty; this represents a complete grant of the benefit adjudicated on appeal.  As such, no discussion of VA's duty to notify and assist is necessary here.

Pursuant to 38 U.S.C.A. §§ 105, 1110 and 1131, "no compensation shall be paid if the disability is the result of the person's own willful misconduct or abuse of alcohol or drugs."  Willful misconduct is defined as "an act involving conscious wrongdoing or known prohibited action."  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease, or death.  See 38 C.F.R. § 3.1(n).  Moreover, a service department finding that an injury, disease, or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the facts and the requirements of laws administered by VA.  Id.

In a March 1954 letter, the Veteran was discharged by reason of physical disability.  This letter also noted that a determination had been made that this disability was not incurred as a result of the Veteran's own misconduct, willful neglect, or during a period of unauthorized leave.

In the May 2009 administrative decision at issue, the RO effectively reversed the service department finding by determining that the gunshot injuries sustained in December 1952 were the result of the Veteran's own willful misconduct and were not incurred in the line of duty.  This decision was based in part on the Physical Disability Appeal Board's opinion, the Judge Advocate General's finding, an unrelated prior conviction, and an additional accusation of a heinous crime.  The Board notes that these additional claims made against the Veteran, while disturbing, are largely irrelevant to the question of whether this gunshot injury was the result of his willful misconduct.

The record is clear that the Veteran was shot in the upper left buttock while off duty in Port Arthur, Texas, on December 2, 1952.  The circumstances surrounding that incident are disputed.  According to the contemporaneous service treatment records, the Veteran was shot by a city policeman when caught trespassing on private property and refusing to halt as ordered.  See March 1953 Report of Medical, Dental, and Hospital Treatment of the Personnel of the Navy and Marine Corps by Other Than the Medical Department of the Navy; June 1953 Administrative Remarks; July 1953 service treatment record.  In an August 1953 Board Recommendation for Administrative Discharge noted that the Veteran had been charged with attempted burglary and trespassing, but a grand jury did not indict him.  See also, April 1953 letter from Office of Criminal District Attorney R.H.G. in Beaumont, Texas.  

As one of the two main parties to this incident, the Veteran is competent to provide lay evidence of what occurred.  In this regard, his statements differ as to the specifics of the incident except in there unwavering assertions of blamelessness.  For example, in his October 2008 statement, the Veteran described the incident in which he was shot, stating that he was walking through a neighborhood on his way to the store when he was shot from behind.  In a March 2009 report of accidental injury, the Veteran stated that he had been walking to the store when he was apparently mistaken for someone else by a police officer.  The Veteran saw the man's gun, ran in fear, and was shot while running.  He stated that he was not trespassing or resisting arrest at the time.  At the time of his August 2011 hearing, the Veteran stated that he was jogging at the time of the incident when he cut across a yard.  He specifically denied that he had run up to the house and looked into the window prior to being shot.  He further stated that he was unarmed at the time.  As noted above, the Veteran's accounts of this incident are inconsistent.  For this reason, he is found to be not credible.

Likewise, the countervailing opinions of the Judge Advocate General (JAG) office and the disability review board do suggest that the Veteran was not completely faultless in this incident.  However, the service department finding that the Veteran's gunshot wound was not the result of misconduct is not patently inconsistent with the facts in this case
Indeed, a contemporaneous grand jury did not find enough evidence to convict the Veteran of trespassing and resisting arrest.

Based on the above, the Board finds that the December 2, 1952, incident was incurred in the line of duty.



ORDER

The December 2, 1952, incident resulting in a gunshot wound to the Veteran was sustained in the line of duty for the purpose of entitlement to VA benefits; to this extent only his appeal is granted.  


REMAND

With regard to the remaining claims of service connection for residuals of gunshot wound of the pelvis, bladder disorder, and PTSD, the competent medical evidence of record is insufficient for the purposes of making a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran contends that he suffers from urinary incontinence, irritability, and anger as a result of the incident described above.  As described above, the Veteran was shot in December 1952, during his military service.  His contention of a link between his current symptoms and that incident is sufficient to trigger VA's duty to provide an examination under McLendon.  As such these claims are remanded for VA examinations.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA orthopedic examination by an examiner with appropriate expertise for the purpose of determining the nature and etiology of any gunshot wound residuals found to be present.  The claims folder must be made available to and reviewed by the examiner.  The examiner should opine, for all orthopedic disabilities identified, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability is attributable to the Veteran's military service, to include the incident wherein he was shot in the pelvis in December 1952. 

Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative. 

2.  Schedule the Veteran for a VA urologic examination by an examiner with appropriate expertise for the purpose of determining the nature and etiology of any bladder disorder found to be present.  The claims folder must be made available to and reviewed by the examiner.  The examiner should opine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any such bladder disability is attributable to the Veteran's military service, to include the incident wherein he was shot in December 1952. 

Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative. 

3.  Schedule the Veteran for a VA mental health examination by an examiner with appropriate expertise for the purpose of determining the nature and etiology of any acquired psychiatric disability found to be present.  The claims folder must be made available to and reviewed by the examiner.  Specifically, the VA examiner should identify all psychiatric diagnoses.  The examiner should opine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any such psychiatric disability is attributable to the Veteran's military service, to include the incident wherein he was shot in December 1952. 

If PTSD is diagnosed, the examiner should clearly indicate whether such diagnosis is based on the in-service gunshot incident.

Any opinion should be accompanied by a clear rationale consistent with the evidence of record. If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative. 

4.  After the above development is completed, readjudicate the claims on appeal.  If any of the benefits sought are denied, provide the Veteran and his representative a supplemental statement of the case, with an appropriate period for response, before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


